224


                  OFFlCE OF THE A’CTORNEY GENERAL OF T-
                                    AUSTIN
QRlu, G M*nw
*-WV 0mm-b


 Honorable Walter C. Strong, Member
 Board of l'ardoneand Paroles
 Auutln, Texas
 Dear Sir:                           Opinion lh 0-3648-A
                                     Rer Interpretationoi OIW
                                          opzIl.ion
                                                 Ho* O-3648
           .Thlsvlll aalmovledgereoblpt of your letter oft
  septmlber 5, 1941, lrhereirr
                            you be&ae to Imov the roper lq-
  tsrpretation       ot that port of OUT 0pMon   Ho. ,6d
                                                      O-     e-a+ns
  as   rouovclt

                  *As stated before, vhile the relator map not
         have forfeited the extra the for good conduot
         an&~overtlamvork elloved vlslchhe bad earned up
         to hi8 relesre on the con&Stlozmlpardon, he ir
         not entitled to receive a* 0 credit on hi13 foia-
         year nentenae, the one yeu, one month and rlx-
         teen days that he van at large on the oondltioml
         pardan. The aame ,Ungth of &me remained to be
         served by r4ator aP”Sune 20, 194-0,a8 on Hay 4,
         1939."
                  In said opinion ve ptmred on tvo po%nts.
            The quoted portion, net out hereinabove,et&e8 both
  of the tvo points ruled on by said ogInlon. The fir& point
  le summarizedin the firet four linee, reading aa follovet
              “As abated before, vhlle the relator may not
         have forfeited the extra time ‘iorgood oQndu0t
         and overtlme VOrk 8LlovetlHuh he had 0arned 0

            This first point, therefoxut,merely states that under
  the f!otzisubmitted to uu in the Virgil Bounda oases vhloh are
  set out fn asid opinS011,the petite&la    authoritiesdid not
                                           Vlrgll Bounds) ~8 re-
  have the right, at the ttie the relatorFzr
  turned to the penitentiary,to forfeit any of the ~overtlmeand
                                                                             225



%encmable Walter    0. Stmmg,     Page 2


mamutation earned by sald Virgil Bound8 prior to his dlsahmge
en the eondltlonalpardon. our rea8ons for 80 hol&lg on that
part of our opfnion, are fully set out on Pageltq themiddle
of Page 0 of raid opinion.
          The rreoondpoint ruled on by ua in Bald opMon Is
lsma r lr ed
           in the last rixlbr    of the qvotodportion, xwad-
lag ae rollov8r
                                                            not o n-
            ’ l l l h e ( r ela to r ,Vir g il B 0u p u.a 1)0
       titled to noelve aa a aradlt aa hla four-yew
       lnto no e, th eo ney e a r o,nemo nthuuld8tea n Ua y a
       th a th 8va o a tla q ta o nth e a o nUltima lB a r Uun.
       PhcruEe1ar@.h0stirw        nma llmuto b e ler veu
                                                       b y
       r ela to rVir g il
                        B o umb ) o n June20, 1 9 00
                                                   a,8c m
       I4 4,159.6
          It lppoar8 fram your l*ttor that thb reoend point
le the part vhlch you Uealre to have iaterpnteU.




aandltic&mrdon,         aouldnetba      aredltedanhim Sow-maw          mm-

            T~~II8eocmUpotit ir oovemd irr our OWdon to. %40,
bpla        vith the mIdtIle of Page 0 through Pakte10 o? wld

         IndeteminlagthequortionoSubtherVlWXlWuud8
mmldbe   efitltleclto
                    armlltonhir four-nap eentenoe of the
~y~,aaeBlonthanda~tcHn~~h,epentatl~eaahis
                                              of the oroclama-
                                               am uet nnule
                                                entit1L to
                              of the time he spent out*l&
Honorable Walter 0, Strong, Page 3


          Whether to give him credit or not, vas a matter to
be detezlrPined
              by the Qavernor, dn,the recaanenuationand ad-
vice of the Board of Pardons and Paroles. whether he is en-
titled to be glvcn credit, thmefom, must be detemtlued fxm
the language used in sold ~roolssintion.
           !znour oplnlon HO. a-yM3, on t&l& seoon& pdnt, lie
merely held that fran the 1-e       used in Proolaatloa.So.
32558, granting said Virgil BOW&I said oondltlonalpaMan,
~&I Ilo.1603, revoking said ~bnditlonalpardon, and fmm the
other facts furnished us, all of whloh are quoted in said opLa-
Ion, lt Is shown that one o$ the oondltlonsuuderrrbLahsueh
pardon vas granted, ira8.that n iii?VIZ?fl Bout& violate
say of the other aondltlonsu&E vhiah Ls pa+doa vas grmated
 (suah as totally abstaix&lngfrm the use 6f intoxicratlng
111quors),the pa&on amild be revoked and “the uid YisgU
Bounds may be, by order of the Governor, retumed to @     oom-
f3ned in the penltsn'tlary until the end of his seateaee,daad
t&t, therefore, the one year, one month aad sirteen day-61
oou3d not be oredited on his eentenoe,but that he had to
serve the ~elen&thoftlset~trsayrln~unserr~~hta
four-ye& sentems wh e n  h elaasptedlthe pardon uatthese den-
dltions, on Hay 4, 1939.
          Under the facts upoarhleh said opti&m 1e based,
ve determined that Virgil Bounds vas grants a pardoa br the
Oovernor--subjectto eertaln cenbitlims,or strlaga, attached;
In other vcrdp, that he vba granted a fom of exooutlve oLar-
enog commonly 'knowias a co*tlonal parden,'by. authoeity of
Artlale 4, Bcotlon 11, Constitutionof Texas, wd;badoptedlkw-
ez4bor3, 1955.
          Bounde accepted the pardon on the furthar oonditian’
that should be violate any of the ather coaditlonsirpposed,~
he could be returned to the penltshtlarysnd oonfined In the
penitentiary--forhow lox@ Fhe pracl~etlon etates %ntll
the end of his zmntsnce."
          The foctu upon vhlch said oplnlon Is based, further
show that ‘theOovernor, b$ Proclamationfo.,l603, dated Jkme
20, 194C, revoked said oondltlonalpardon bemuse of the vlo-
lation of the conditionsupan vhlah It vas ~ran%ed. The re-
voaatlm also directs thatr “thfsprfson authoritiesw8
Bonorable Walter C. Strong, Page 4


hereby directed to take him in Charge and return him to the
penltentlaryto serve the remainder of his sentence.”
          By “remainderof his sentence”Is necessarilymeant,
the remcinder of his origins1 sentence,5s that la the only
sentence he vas undes, as far as the said Proalamationsare
concerned,
          As stated at Page 8 of eeld opinion, “where a prlron-
er has accepted e conditionalpardon and has been released
from imprisonmentby virtue thereof, but has violated or failed
to perform the 0ondl.tl.r@s,
                           or any of them, the pardon beccws
void, and the oxUaina1     th        be rearrested and oanpelled
-ergo      the @unishme?l~~$~~~~     his or&l&l sentence, or
so much thereof as he had not suffered at the time of his re-
leases and the time during vhloh the convict 5s at large under
a conditionalpardon 1s not to be oonsideredas time served on
the orlglnal sentence.”
          As hereinabove shovn, the proolamationgranting said
pardon to said Virgil Bounds, vaa expressly condltlonedthat
the failure of Bounds to comply with the,00    I    under uhlah
It vas granted, would give the @overnor the righi?o revoke the
pardon and order Bounds oonflned ln the penitentiaryuntil the
end of his aenteme.   The substance of the language used in
said proclamation,clearly show that "until the end of thm
sentenoe*meansZ;hetime wining      to the end ofhls four-year
sentence,~oalculatedfrom the time of Bounds’ acceptanceof
the condltlonalpardon.
          If the Covernor, upon the recommendationof the E&and ’
of pardons b;Paroles, had Intended that the time during whloh
Bounds vas out on Ns conditionalpardon should be oredited on
his four-year sentence, it is obvious that such Intentionvould
have been expressed ln clear language In the proclamationand
not left to be implied from language, vhi h YO think clear1
&%~$%$p%~~        ~ee~e~~n~‘Ptb~~b~~~~~~~ts~~~           !ov-
emor In his proclmatlon till use that language which vi11
most clearly shov his intention.
          Since, therefore, the seoand point in said opinion
(hcldlngdt~~under the language of the proclamationsIn his
case,          the other bacts submltted to ua 3.nhis Case, he
vas not entitled to receive as a credit on his four-year  sen-
tence the one year, one month and sixteen days he vas at large
Honorable Walter C. Strong, page 5


on his condItionalpardon) is bssed on those specific facts
In the Bounds ease snd the language used in the proclsmatlons
mentioned, It is obvious that sa1d.oplnion does not pass on
 hs general question of vhethrr ths time on an lrssate~s*en-
tenoe ueases to run from the date he Is released from prison
on clemency.
         You ars therefore respeotfkllyadvised that:
          First: Our Opinion Ao. O-m8 does not hold and,
therefore,~d      not be oonatrued sa hold%& that ths time
on an Inmate18 sentenoe oeaaes to run from the date ho Is re-
leased from prison on 01emena~. pn*t gQneral questicn Yas not
hr0m M.
          It should further be noted that the f8at8, as stated
In aeid opinion, apeoltiaallyshov that the conditionsof the
pardon vere vlolsted by Bounds rior to the exptiatlon of four
                                sen enaed to serve a four-year
yeus frcsuthe date vhen he vaa E--F
term.

          Seoondt Said opinion doea not hold and, therefore,
should not-     nstrued as holdjmg or passIn&upan the ques-
tion of vhether & condItiona pcrrdoneo,whc viom     his oon-




                                     Itlaald opinion,where
Bounds violated his conditlonrbefore the eJcpIratIon
                                                   of four
years frcm the date he was sent-to      a four-year term).
          Since under the fae+s upon whloh our opinion Ho.
0-3fiW Is based, the olemetiopgranted to Bounds was a oondl-
tional pardon (so rumed In the proolamatlonand so oonstrued
by us from the language used in the proolasmtlon)granted
under the authority aonferredby Artiole 4, Section 11 of the
Constitutionof Texas, adopted lovember 3, 1.936,the elements
of a statutory parole are not lnvolv~d in arid opinion.
         Third8 Said opinion, therefore, does not pass on,
and aonseqmy   should not be construed as passin(lon, the
Bnorable Walter 0. Strong, Page 6


fO&lOViag~quQSt~OMt (a) WhethQr the p8rOlQ StatutQS are
stfJ1 operative in Texas, alnoe the oreatlon of thQ presQnt
Board of Pardons and Paroles under Artiole 4, Section 11 of
the Constitutionof Texas, adopted Rovsmber 3, 1936.   (bj The
status of a prisoner now outside of t+ penitentiaryon a
statutoryparole,
          Trusting that the above fully answers your iuqulry,
ve are




EPlef